                                          Case 2:20-cv-00888-JAD-BNW Document 25 Filed 08/24/20 Page 1 of 2



                                      1   E. LEIF REID, Bar No. 5750
                                          LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      2   One East Liberty Street, Suite 300
                                          Reno, Nevada 89501-2128
                                      3   Tel: 775.823.2900
                                          Fax: 775.823.2929
                                      4   lreid@lrrc.com
                                      5   Attorney for Defendant
                                          Skillz Inc.
                                      6

                                      7

                                      8                                 UNITED STATES DISTRICT COURT
                                                                             DISTRICT OF NEVADA
                                      9
                                          ALYSSA BALL, JOHN PRIGNANO, and                     CASE No. 2:20-CV-00888-JAD-BNW
                                     10   JANE ROE,
                                     11
One East Liberty Street, Suite 300




                                                              Plaintiffs,
                                     12                                                       STIPULATION AND ORDER
                                          v.                                                  EXTENDING DEADLINES
Reno, NV 89501-2128




                                     13   SKILLZ INC.,                                        [FIRST REQUEST]
                                     14
                                                              Defendant.
                                     15

                                     16            Defendant Skillz Inc., by and through its counsel, Lewis Roca Rothgerber Christie LLP,
                                     17   and Plaintiffs Alyssa Ball, John Prignano, and Jane Roe (together collectively referred to herein as
                                     18   “Plaintiffs”), by and through their counsel of record, The VerStandig Law Firm, LLC, hereby
                                     19   stipulate and agree as follows:
                                     20            1.     Defendant shall have up to and including September 11, 2020, to respond to Plaintiff
                                     21   Jane Roe’s Motion for Preliminary Injunction. (ECF No. 21)
                                     22            2.     Plaintiffs shall have up to and including September 11, 2020, to respond to
                                     23   Defendant Skillz Inc.’s Motion to Compel Arbitration and Motion to Dismiss Plaintiffs’ First
                                     24   Amended Complaint. (ECF Nos. 22 and 23)
                                     25            3.     These extensions are requested to provide both parties with sufficient time to review
                                     26   and respond to the Motions.
                                     27   ///
                                     28
                                          112110376.1
                                          Case 2:20-cv-00888-JAD-BNW Document 25 Filed 08/24/20 Page 2 of 2



                                      1            4.      The stipulated extensions to the briefing schedule will not prejudice the parties, nor
                                      2   will they impact other Court-imposed deadlines established in this case. This is the first request for
                                      3   a continuance of either of these briefing deadlines.
                                      4   DATED this 24th day of August, 2020.               DATED this 24th day of August, 2020.

                                      5   THE VERSTANDIG LAW FIRM, LLC                       LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      6

                                      7   /s/ Maurice VerStandig                             /s/ E. Leif Reid
                                          Maurice VerStandig, SBN 15346                      E. Leif Reid, SBN 5750
                                      8   1452 W. Horizon Ridge Pkwy, #665                   One East Liberty Street, Suite 300
                                          Henderson, Nevada 89012                            Reno, Nevada 89501
                                      9
                                          Attorney for Plaintiffs                            Attorney for Defendant
                                     10

                                     11
One East Liberty Street, Suite 300




                                     12                                                  IT IS SO ORDERED:
Reno, NV 89501-2128




                                     13

                                     14                                                  UNITED STATES DISTRICT JUDGE

                                     15                                                  DATED:

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                          112110376.1                                      -2-
